OPINION — AG — ** PUBLIC RECORDS — OPEN TO CITIZENS ** IT IS NOT NECESSARY FOR A CITIZEN TO MAKE AN APPOINTMENT WITH AN AGENCY IN ORDER TO INSPECT PUBLIC RECORDS. WHETHER AN INSPECTION IS FOR PROPER OR IMPROPER PURPOSES WOULD DEPEND UPON THE CIRCUMSTANCES OF EACH SITUATION. ANYTHING THAT IS PROHIBITED BY LAW WOULD OBVIOUSLY NOT BE A PROPER PURPOSE. AN AGENCY DOES NOT HAVE THE RIGHT TO LIMIT ACCESS TO ANY PUBLIC RECORD IN ABSENCE OF STATUTORY AUTHORITY. AN AGENCY MAY LIMIT ACCESS TO ITS RECORDS TO THE BUSINESS HOURS OF THE DAY. A CITIZEN REQUESTING TO INSPECT THE PUBLIC RECORDS SHOULD BE ALLOWED TO DO SO AS SOON AS IT REASONABLY POSSIBLE UNDER THE CIRCUMSTANCES. CITE: 51 O.S. 1971 24 [51-24], OPINION NO. 66-292 (TODD MARKUM) ** SEE: OPINION NO. 79-011 (1979) **